DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims priority from provisional application 61/951,401, filed on 03/11/2014

Status of Claims
	Claims 1, 14, 15, 17-22, 30, and 33-44 are pending.
	Claims 14 and 18 has been withdrawn from consideration.
	Claims 2-13 have been cancelled.

Election/Restrictions
Applicant elected Species 1 (Figures 1-8) in the reply filed on 08/16/2021 without traverse.

Claim Objections
Claims 14 is objected to because it has been wholly deleted from the claim set.  The applicant’s arguments describe claim 14 as being cancelled, but the applicant failed to address it in the claims.  The applicant is advised to amend the claims to say: 
2-14. (Canceled).

18. (Canceled).

All dependent claims 15, 17, 19-22, 30, and 33-42 for to because of the following informality: antecedent basis issues.  All of the dependent claims are objected to because their preambles start with “A bone Fastener”.  The bone fasteners are all defined in the independent claims, therefore the preambles should be amended to recite “The bone Fastener”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
In regards to the applicant’s arguments the previous 112 rejections have been withdrawn.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43 and 44 are considered to disclose new matter by requiring the wall of the proximal portion to have two recesses.  There appears to be a typo at the end of the first paragraph (see indefinite rejections below), but the third paragraph places a second member within the second cavity and a second recess.  However the drawings appear to show a single continuous recess defined by and extending within the proximal portion wall that continuously extends about the full circumference.  As seen in Figure 2, only the flange 39 is broken up by the u-shaped opening between the arms. The recess appears to extend below the flange at the same level of indentation into the wall about the entire circumference.  Figure 2 is the best depiction of the recess as it extends about the wall.  Figure 4 is the only other depiction, but it only shows the recess in a single slice of the implant.  There is no indication either way based on Figure 4 alone.  Therefore the does not appear to be support for multiple recesses in the proximal portion of the elected embodiment supported by the original disclosure.  The applicant is requested to provide clear evidence that the elected embodiment comprises this newly claimed structure.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 15, 17, 19-22, 30, and 33-44 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the first section” and “the second section” in line 8.
Claim 22 recites the limitation “the upper and lower portions” in line 3.
Claim 41 recites the limitation “an opposite distal end” in line 1.
Claim 43 recites the limitation “the first section” and “the second section” in line 11.
Claim 43 recites the limitation “the second recess” in line 15.
Claim 44 recites the limitation “the first section” and “the second section” in line 12.
Claim 44 recites the limitation “the second recess” in line 15. 
There is insufficient antecedent basis for these limitations in the claims.

Claims 43 and 44 are rendered indefinite by the requirement for the spaced apart arms to extend from the wall.  The wall inner and outer surfaces extend up proximally to define the arms.    Therefore it is unclear how the arms can be considered to extend from the wall.  The arms cannot extend from a component when they comprise that component.


Allowable Subject Matter
Claims 1, 15, 17, 19-22, 30, and 33-44 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive.
With respect to the claim objections the applicant requests a section of the MPEP requiring the dependent claims to start with the term “the”.  The applicant is advised to review the proper procedures with respect to antecedent basis.  Since the independent claims all previously define the bone fastener and the dependent claims are referring back to this same structure, the proper recitation is “The bone fastener as recited in ….”
The applicant’s amendments and new claims further created new antecedent basis issues.  
With respect to the art rejections, the prior art fails to teach the newly claimed recess configuration.  
In order to place this application in condition for allowance ALL typos and antecedent basis issues must be corrected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/           Primary Examiner, Art Unit 3774